 1

 2

 3
                                 UNITED STATES DISTRICT COURT
 4
                                        DISTRICT OF NEVADA
 5
                                                   ***
 6
      JEREMIAH J. CARTER,                                    Case No. 2:18-cv-01614-RFB-CWH
 7
                                           Plaintiff,                    ORDER
 8           v.
 9    GEORGE R. MAYE,
                                         Defendant.
10

11          Presently before the court is defendant George R. Maye’s Motion to Continue Settlement
12   Conference (ECF No. 18), filed on May 16, 2019. Defendant requests that the settlement
13   conference currently set for May 28, 2019, be continued due to conflicts with defendant’s
14   attorney’s trial schedule. Having read and considered the motion, and good cause appearing, the
15   court will grant the motion and will reschedule the settlement conference for Friday, August 30,
16   2019, at 9:00 a.m. in the Lloyd D. George United States Courthouse, 333 Las Vegas Boulevard
17   South, Las Vegas, Nevada. I no longer have any available dates to conduct a settlement
18   conference before my retirement on August 4, 2019. This settlement conference will be
19   conducted by my successor. All other provisions of the court’s previous order (ECF No. 17)
20   regarding the settlement conference remain in effect.
21          IT IS SO ORDERED.
22

23          DATED: May 21, 2019
24

25                                                          C.W. HOFFMAN, JR.
                                                            UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                        1
